Case: 12-50968       Document: 00512418420         Page: 1     Date Filed: 10/24/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 24, 2013
                                     No. 12-50968
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PARIS LAMAR HUNTER,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:12-CR-134-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Paris Lamar Hunter appeals the sentence imposed following his conviction
for possession of a firearm by a convicted felon. Hunter argues that the district
court erred by assessing the four-level enhancement under U.S.S.G.
§ 2K2.1(b)(6)(B), which applies where the Government has shown by a
preponderance of the evidence that the defendant “[u]sed or possessed any
firearm or ammunition in connection with another felony offense” or “possessed
or transferred any firearm or ammunition with knowledge, intent, or reason to

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50968     Document: 00512418420      Page: 2   Date Filed: 10/24/2013

                                  No. 12-50968

believe that it would be used or possessed in connection with another felony
offense.” § 2K2.1(b)(6)(B); see United States v. Anderson, 559 F.3d 348, 357 (5th
Cir. 2009). The application notes provide that § 2K2.1(b)(6)(B) applies “in the
case of a drug trafficking offense in which a firearm is found in close proximity
to drugs, drug-manufacturing materials, or drug paraphernalia.” § 2K2.1,
comment. (n.14(B)(ii)).
      Hunter argues that the district court erred in finding that his firearm
possession occurred in connection with another felony offense or with knowledge,
intent, or reason to believe that it would be used or possessed in connection with
another felony offense.     The district court’s determination regarding the
relationship between Hunter’s firearm possession and another offense is a
factual finding that is reviewed for clear error. See United States v. Coleman,
609 F.3d 699, 708 (5th Cir. 2010). “A factual finding is not clearly erroneous if
it is plausible in light of the record as a whole.” Id.
      According to the factual basis supporting his guilty plea and the pre-
sentence report, which Hunter does not dispute, law enforcement officials
seeking to arrest Hunter for unrelated violations discovered that he was possibly
staying with his girlfriend, Maryann Ebert, in her apartment. In the course of
arresting Hunter at that apartment, officers found 2.5 grams of marijuana, a
loaded .25 caliber semi-automatic pistol in a holster that was partially tucked
under a sofa cushion, three rocks of crack cocaine that amounted to .3 grams,
and digital scales. Ebert admitted the marijuana was hers, but denied using
cocaine and denied knowledge of the crack cocaine in her apartment. She
indicated, however, that she had friends who occasionally called her in search
of crack cocaine and that she would “hook them up” with Hunter. Ebert also
indicated that she had seen Hunter in possession of a small gun on several
occasions, and her descriptions of that gun matched the gun found in her
apartment. Additionally, Hunter’s instant offense occurred about three years
after he was arrested and convicted in Texas for possession with intent to deliver

                                         2
    Case: 12-50968     Document: 00512418420      Page: 3    Date Filed: 10/24/2013

                                  No. 12-50968

a controlled substance, an offense involving Hydrocodone, MDMA, powder and
crack cocaine, and a handgun.
      A defendant’s active involvement in drug distribution reasonably supports
the inference that his possession of a loaded firearm was for protection of even
a small amount of drugs. United States v. Condren, 18 F.3d 1190, 1198–1200
(5th Cir. 1994); cf. United States v. Jeffries, 587 F.3d 690, 693–94 (5th Cir. 2009)
(holding that “simultaneous possession of a small quantity of drugs and a gun,”
standing alone, was insufficient to apply the enhancement where there was a
“lack of any evidence of current or recent drug distribution or sales of any kind
by [the defendant].”).    The district court’s finding that Hunter’s firearm
possession occurred in connection with drug trafficking was plausible, based on
the record as a whole, such that the proximity of his firearm to drugs and digital
scales was sufficient to support the § 2K2.1(b)(6)(B) enhancement. See § 2K2.1,
comment. (n.14(B)(ii)); Jeffries, 587 F.3d at 692-93.
      The judgment of the district court is AFFIRMED.




                                         3